SMYTH, Chief Justice.
These are interference proceedings which were submitted together and will be disposed of in one opinion. The first relates to flotation apparatus for concentrating ores, wherein the metallic values are caused to be separated and independently removed from the gangue way by the selective action of froth-producing agencies, and the second, to a gas-diffusing device for flotation apparatus. By stipulation the same testimony has been used in both cases.
The first interference is expressed in four counts, and the second in five. In each case the three tribunals of the Patent Office united in awarding priority to Groch. The tribunals in their opinions analyzed the testimony carefully, and made it very clear that the conclusion reached is correct. Certainly we cannot say that it is palpably wrong, and hence we sustain it. Maremont v. Olson, 49 App. D. C. 369, 265 Fed. 1009; Kitselman v. Reid, 49 App. D. C. 378, 266 Fed. 256; Ball v. Barnhurst, 50 App. D. C. 257, 270 Fed. 693; Massey v. Ridge, 50 App. D. C. 271, 270 Fed. 879.
The decision of the commissioner is affirmed.
Affirmed.